DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8057706 B1 to Setlur et al. (hereinafter Setlur).
Regarding claims 10-18 Setlur discloses a lighting apparatus (col 2, ln 33), particularly a backlight device (col 5, ln 26) comprising a semiconductor light source (col 6, ln 9-12); and
a color stable Mn4+ doped phosphor (col 4, ln 35-38) of formula A2MF6 where A is selected from a group of elements that includes K and M is selected from a group of elements that includes Si (col 4, ln 1-5) thereby forming K2SiF6:Mn4+.  The reference is silent regarding the properties wherein % intensity loss of the phosphor after exposure to light flux of at least 80 w/cm2 at a temperature of at least 50°C for at least 8 hours is ≤ 4%, ≤ 3%, ≤ 1.5% or ≤ 1%.
However, Setlur does teach the same formula and teaches that the phosphor is treated with a coating/encapsulation (col 4, ln 60-63) to improve the stability of the phosphor (abstract) and to prevent unacceptable luminescent intensity losses (col 1, ln 65-col 2, ln 6 and col 9, ln 59-61). Also see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The phosphors have the same formula and have been subjected to treatments to reduce intensity losses.  Therefore, one of ordinary skill in the art would expect the Setlur phosphors to have overlapping properties including but not limited to a % intensity loss of the phosphor that at least overlaps the instantly claimed ranges of ≤ 4%, ≤ 3% ≤ 1.5% and ≤ 1% when subjected to the same conditions of exposure to light flux of at least 80 w/cm2 at a temperature of at least 50°C for at least 8 hours.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9698314 B2 (hereinafter 314). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a lighting apparatus and a backlight device comprising a semiconductor light source and a color stable K2SiF6:Mn4+ phosphor wherein % intensity loss of the phosphor after exposure to light flux of at least 80 w/cm2 at a temperature of at least 50°C for at least 8 hours is ≤ 1% (at least 8 hours, instant claims 10-18 and at least 21 hours, 314 claims 1-9).  

Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-10 and 16 of U.S. Patent No. 10230022 B2 (hereinafter 022). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a lighting apparatus and a backlight device comprising a semiconductor light source and a color stable K2SiF6:Mn4+ phosphor wherein % intensity loss of the phosphor after exposure to light flux at a temperature of at least 50°C for at least 8 hours is ≤ 3% (at least 8 hours, instant claims 10, 11, 13, 14, 16 and 17 and at least 21 hours, 022 claims 1, 2, 8-10 and 16).  022 claim 1 recites exposure to a light flux of at least 20 w/cm2 which overlaps the instantly claimed range of at least 80 w/cm2.  022 claim 1 also recites an intensity loss of ≤ 3%, which overlaps the instantly claimed ranges of ≤ 1% and ≤ 1.5% (instant claims 12, 15 and 18).  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-29 of U.S. Patent No. 8906724 B2 (hereinafter 724). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a lighting apparatus and a backlight device comprising a semiconductor light source and a color stable K2SiF6:Mn4+ (instant claims 10-18 and 724 claims 24-29).  The disclosure of 724 defines the 724 phosphor as a treated  K2SiF6:Mn4+ phosphor wherein % intensity loss of the phosphor after exposure to light flux of at least 80 w/cm2 at a temperature of at least 50°C (724, col 9, ln 9-10) for at least 8 hours is 0.8-3.8% (724, Table 1), which overlaps the instantly claimed ranges of ≤ 4%, ≤ 3%, ≤1.5%  and ≤ 1% (instant claims 10-18 and  724 claims 1-9).  See MPEP 2144.05(I), cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734